UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1 ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: xPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to § 240.14a-12 Southern Connecticut Bancorp, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) oNo fee required. xFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies:Common Stock, $0.01 par value per share Aggregate number of securities to which transaction applies:(i) 2,810,273 shares of Common Stock and (ii) 0 shares of Common Stock issuable upon exercise of outstanding options with an exercise price of less than $3.76. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Solely for purposes of calculating the registration fee, the maximum aggregate value of the transaction was calculated as follows:2,810,273 shares of Common Stock multiplied by $3.76.In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying 0.00013640 by the maximum aggregate value of the transaction. (4)Proposed maximum aggregate value of transaction:$10,566,626.48 (5)Total fee paid:$1,441.29 x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 PRELIMINARY PROXY MATERIAL SUBJECT TO COMPLETION SOUTHERN CONNECTICUT BANCORP, INC. [—], 2013 Dear Shareholder: On behalf of the board of directors of Southern Connecticut Bancorp, Inc. (“Southern Connecticut Bancorp”), I cordially invite you to attend a special meeting of shareholders of Southern Connecticut Bancorp, to be held at The Quinnipiack Club, 221 Church Street, New Haven, Connecticut at 10:00 A.M., Eastern Time, on Wednesday, May 15, 2013. On January 16, 2013, Southern Connecticut Bancorp entered into a definitive Merger Agreement (as defined below) pursuant to which Southern Connecticut Bancorp and its principal operating subsidiary, The Bank of Southern Connecticut, will be acquired by Liberty Bank (“Liberty”).At the special meeting, you will be asked to consider and vote upon a proposal to approve the Merger Agreement.In addition, Southern Connecticut Bancorp will solicit shareholder approval, on an advisory (non-binding) basis, of the existing compensatory arrangements between Southern Connecticut Bancorp and its named executive officers providing for “golden parachute” compensation payable in connection with the merger (which we refer to as the “golden parachute” compensation).You will also be asked to consider and vote on a proposal to adjourn the special meeting, to a later date or dates, if necessary, to permit further solicitation of proxies if there are not sufficient votes at the time of the special meeting to approve the Merger Agreement. If the merger contemplated by the Merger Agreement is completed, you will be entitled to receive $3.76 in cash, without interest, less any applicable withholding taxes, for each share of Southern Connecticut Bancorp common stock owned by you. After careful consideration, Southern Connecticut Bancorp’s board of directors (the “Bancorp Board”) has determined that the terms of the Merger Agreement and the transactions contemplated thereby, including the merger, are advisable, fair to and in the best interests of Southern Connecticut Bancorp and its shareholders, and approved and declared advisable the Merger Agreement, the merger and the other transactions contemplated by the Merger Agreement.Accordingly, the Bancorp Board recommends that you vote “FOR” approval of the proposal to approve the Merger Agreement. In addition, the Bancorp Board recommends that you vote “FOR” approval, on an advisory (non-binding) basis, of the “golden parachute” compensation payable to Southern Connecticut Bancorp’s named executive officers in connection with the merger.Approval of the Merger Agreement and approval of the “golden parachute” compensation are subject to separate votes by Southern Connecticut Bancorp’s shareholders, and approval of the “golden parachute” compensation is not a condition to completion of the merger. The Bancorp Board also recommends that you vote “FOR” approval of the proposal to adjourn the special meeting, to a later date or dates, if necessary, to permit further solicitation of proxies if there are not sufficient votes at the time of the special meeting to approve the Merger Agreement. Approval of the proposal to approve the Merger Agreement requires the affirmative vote of holders of at least a majority of the outstanding shares of Southern Connecticut Bancorp common stock entitled to vote thereon.Your vote is very important.Whether or not you plan to attend the special meeting, please complete, date, sign and return, as promptly as possible, the enclosed proxy card in the accompanying prepaid reply envelope, or submit your proxy by telephone or the Internet.If you attend the special meeting and vote in person, your vote by ballot will revoke any proxy previously submitted.The failure to vote your shares of Southern Connecticut Bancorp common stock will have the same effect as a vote “AGAINST” approval of the proposal to approve the Merger Agreement. If your shares of Southern Connecticut Bancorp common stock are held in “street name” by your bank, brokerage firm or other nominee, your bank, brokerage firm or other nominee will be unable to vote your shares of Southern Connecticut Bancorp common stock without instructions from you.You should instruct your bank, brokerage firm or other nominee to vote your shares of Southern Connecticut Bancorp common stock in accordance with the procedures provided by your bank, brokerage firm or other nominee.The failure to instruct your bank, brokerage firm or other nominee to vote your shares of Southern Connecticut Bancorp common stock “FOR” approval of the proposal to approve the Merger Agreement will have the same effect as voting “AGAINST” the proposal to approve the Merger Agreement. The accompanying proxy statement provides you with detailed information about the special meeting, the Merger Agreement and the merger.A copy of the Agreement and Plan of Merger, dated as of January 16, 2013, as it may be amended from time to time, by and among Liberty and Southern Connecticut Bancorp and The Bank of Southern Connecticut (the “Merger Agreement”) is attached as Annex A to the proxy statement.We encourage you to read the entire proxy statement and its annexes, including the Merger Agreement, carefully.You may also obtain additional information about Southern Connecticut Bancorp from documents we have filed with the Securities and Exchange Commission. On behalf of the board of directors and management of Southern Connecticut Bancorp, we thank you for your support. Best regards, Alphonse F. Spadaro, Jr. Chairman of the Board The proxy statement is dated [—], 2013, and is first being mailed to our shareholders on or about [—], 2013. PRELIMINARY PROXY MATERIAL SUBJECT TO COMPLETION SOUTHERN CONNECTICUT BANCORP, INC. 215 Church Street New Haven, Connecticut 06510 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held on May 15, 2013 10:00 A.M., Eastern Time A special meeting of shareholders of Southern Connecticut Bancorp, Inc. (“Southern Connecticut Bancorp”) will be held at 10:00 A.M., Eastern Time, on May 15, 2013 at The Quinnipiack Club, 221 Church Street, New Haven, Connecticut.Any adjournments or postponements of the special meeting will be held at the same location. At the special meeting, you will be asked to: 1. Consider and vote upon a proposal to approve the Agreement and Plan of Merger, dated as of January 16, 2013, by and among Liberty Bank and Southern Connecticut Bancorp and The Bank of Southern Connecticut.A copy of the Agreement and Plan of Merger is included as Annex A to the accompanying proxy statement; 2. Consider and vote upon a proposal to approve, by non-binding advisory vote, certain compensation arrangements for Southern Connecticut Bancorp’s named executive officers in connection with the merger; 3. Consider and vote upon a proposal to adjourn the special meeting to a later date or dates, if necessary, to permit further solicitation of proxies if there are not sufficient votes at the time of the special meeting to approve the Agreement and Plan of Merger; and 4. Transact such other business as may be properly presented at the special meeting and any adjournments or postponements of the special meeting. The enclosed proxy statement describes the Agreement and Plan of Merger and the proposed merger in detail.We urge you to read these materials carefully. The board of directors of Southern Connecticut Bancorp unanimously recommends that Southern Connecticut Bancorp shareholders vote “FOR” the proposal to approve the Agreement and Plan of Merger, “FOR” the proposal to approve, by non-binding advisory vote, certain compensation arrangements for Southern Connecticut Bancorp’s named executive officers in connection with the merger and “FOR” the proposal to adjourn the special meeting, if necessary, to solicit additional proxies to vote in favor of the merger agreement. The board of directors of Southern Connecticut Bancorp has fixed the close of business on March 22, 2013 as the record date for determining the shareholders entitled to notice of, and to vote at, the special meeting and any adjournments or postponements of the special meeting. Your vote is very important.Your proxy is being solicited by the Southern Connecticut Bancorp board of directors and all expenses associated with the solicitation of proxies will be borne by Southern Connecticut Bancorp. The proposal to approve the Agreement and Plan of Merger must be approved by the affirmative vote of holders of at least a majority of the outstanding shares of Southern Connecticut Bancorp common stock entitled to vote in order for the proposed merger to be consummated.Whether or not you plan to attend the special meeting in person, we urge you to complete and mail the enclosed proxy card, in the accompanying envelope, which requires no postage if mailed in the United States.You may revoke your proxy at any time before the special meeting.If you attend the special meeting and vote in person, your proxy vote will not be used.The failure to vote your shares of Southern Connecticut Bancorp common stock will have the same effect as a vote “AGAINST” approval of the proposal to approve the Merger Agreement. -i- Southern Connecticut Bancorp shareholders do not have appraisal rights because, under Connecticut law, appraisal rights are not available to holders of securities listed on the NYSE MKT, which includes Southern Connecticut Bancorp.See “Questions and Answers About the Merger and the Special Meeting” on page 1 and “No Appraisal Rights” on page 22. By Order of the Board of Directors Rosemarie A. Romano Corporate Secretary New Haven, Connecticut [Mailing Date] -ii- TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING 1 SUMMARY 6 The Companies 6 The Special Meeting of Southern Connecticut Bancorp Shareholders 7 The Merger 8 Number of Holders of Common Stock and Number of Shares Outstanding 13 Stock Prices and Dividends 13 RISK FACTORS RELATING TO THE MERGER 14 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 16 THE COMPANIES 17 Liberty Bank 17 Southern Connecticut Bancorp. 17 THE SPECIAL MEETING OF SOUTHERN CONNECTICUT BANCORP SHAREHOLDERS 19 Date, Time and Place of the Special Meeting 19 Purpose of the Special Meeting 19 Recommendation of the Southern Connecticut Bancorp Board of Directors 19 Record Date; Outstanding Shares; Shares Entitled to Vote 19 Quorum; Vote Required 19 Share Ownership of Management 20 Voting of Proxies 20 How to Revoke Your Proxy 21 Voting in Person 21 Abstentions and Broker Non-Votes 21 Proxy Solicitation 22 No Appraisal Rights 22 Stock Certificates 22 DESCRIPTION OF THE MERGER (PROPOSAL 1) 23 General 23 Background of the Merger 23 Southern Connecticut Bancorp’s Reasons for the Merger 25 Recommendation of the Southern Connecticut Bancorp Board of Directors 26 Fairness Opinion of Southern Connecticut Bancorp’s Financial Advisor 26 Projected Financial Information 33 Deregistration of Southern Connecticut Bancorp Common Stock Following the Merger 34 INTERESTS OF SOUTHERN CONNECTICUT BANCORP DIRECTORS AND EXECUTIVE OFFICERS IN THE MERGER 34 Employment Agreements with Executive Officers 34 Indemnification 35 Directors’ and Officers’ Insurance 35 Advisory Board 35 Stock Ownership and Voting Power 35 THE MERGER AGREEMENT 36 Structure of the Merger 36 Closing of the Merger 36 Merger Consideration 36 Exchange of Southern Connecticut Bancorp Stock Certificates for Cash 36 Stock Options 37 Conditions to the Merger 37 -iii- Termination 39 Termination Fee 40 No Solicitation 42 Southern Connecticut Bancorp Shareholders Meeting 43 Directors’ and Officers’ Insurance 43 Conduct of Business Pending the Merger 43 Employee Benefits 46 Representations and Warranties 47 Expenses 49 Amendments 49 Regulatory Approvals Required for the Merger 49 MATERIAL FEDERAL INCOME TAX CONSEQUENCES 50 Receipt of Merger Consideration 50 Backup Withholding 50 Other Tax Consequences 50 SOUTHERN CONNECTICUT BANCORP STOCK OWNERSHIP 51 MERGER-RELATED EXECUTIVE COMPENSATION ARRANGEMENTS (PROPOSAL 2) 53 Recommendation of the Southern Connecticut Bancorp Board of Directors 53 PROPOSAL TO APPROVE ADJOURNMENTS OF THE SPECIAL MEETING (PROPOSAL 3) 54 Recommendation of the Southern Connecticut Bancorp Board of Directors 54 WHERE YOU CAN FIND MORE INFORMATION 55 PROPOSALS OF SHAREHOLDERS 55 Annex A Annex B Annex C Agreement and Plan of Merger Fairness Opinion of Sterne, Agee & Leach, Inc. Certificate of Incorporation of Liberty Bank -iv- QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING Q:Why am I receiving this document? A: Southern Connecticut Bancorp and Liberty Bank have agreed to the acquisition of Southern Connecticut Bancorp by Liberty Bank under the terms of a merger agreement that is described in this document.A copy of the merger agreement is attached to this document as Annex A.In order to complete the merger, the shareholders of Southern Connecticut Bancorp must vote to approve the merger agreement.Southern Connecticut Bancorp will hold a special meeting of its shareholders to obtain this approval.This document contains important information about the merger, the merger agreement, the special meeting of Southern Connecticut Bancorp’s shareholders, and other related matters, and you should read it carefully.The enclosed voting materials allow you to vote your shares of Southern Connecticut Bancorp common stock without attending the special meeting. Q:What will happen in the merger? A: In the proposed merger, a special purpose subsidiary of Liberty Bank will merge with and into Southern Connecticut Bancorp, with Southern Connecticut Bancorp being the surviving corporation, and Southern Connecticut Bancorp will then be merged with and into Liberty Bank, with Liberty Bank being the surviving entity.This will result in Liberty Bank owning all the assets and liabilities of Southern Connecticut Bancorp.Separately, The Bank of Southern Connecticut, the principal operating subsidiary of Southern Connecticut Bancorp, will merge into Liberty Bank, with Liberty Bank being the surviving entity. Q:What will Southern Connecticut Bancorp shareholders receive in the merger? A: You will receive $3.76 in cash in exchange for each share of Southern Connecticut Bancorp common stock that you own immediately prior to the effective time of the merger. Q: What are the material federal income tax consequences of the merger to Southern Connecticut Bancorp shareholders? A: You will generally recognize either a gain or loss for federal income tax purposes on each share of Southern Connecticut Bancorp common stock surrendered in an amount equal to the difference between your adjusted tax basis for that share and $3.76 upon completion of the merger.We strongly urge you to consult your own tax advisor for a full understanding of the tax consequences of the merger to you. Q:What are the conditions to completion of the merger? A: The obligations of Southern Connecticut Bancorp and Liberty Bank to complete the merger are subject to the satisfaction or waiver of certain closing conditions contained in the merger agreement, including the receipt of required regulatory approvals and approval of the merger agreement by Southern Connecticut Bancorp shareholders at the special meeting. Q:When is the merger expected to be completed? A: We will complete the merger when all of the conditions to completion contained in the merger agreement are satisfied or waived, including obtaining the approval of the merger agreement by Southern Connecticut Bancorp shareholders at the special meeting and receiving all required regulatory approvals.Fulfilling some of these conditions, such as receiving required regulatory approvals, is not entirely within our control.We currently expect to complete the merger during the second calendar quarter of 2013 or as soon thereafter as practicable; however, because the merger is subject to these conditions, we cannot be certain of the actual timing. 1 Q:What shareholder approval is required to complete the merger? A: The affirmative vote of holders of at least a majority of the shares of Southern Connecticut Bancorp common stock outstanding and entitled to vote at the Southern Connecticut Bancorp special meeting is required to approve the merger agreement. Q:Are shareholders entitled to appraisal rights? A: No.Since the common stock of Southern Connecticut Bancorp is traded on the NYSE MKT, Connecticut law does not provide for appraisal rights. Q: Why are shareholders being asked to approve, on a nonbinding advisory basis, certain merger-related executive compensation arrangements? A: The Securities and Exchange Commission has adopted rules that require Southern Connecticut Bancorp to seek a nonbinding advisory vote with respect to certain payments that may be made to Southern Connecticut Bancorp’s named executive officers in connection with the merger. Q: What will happen if shareholders do not approve certain merger-related executive compensation arrangements at the special meeting? A: Approval of merger-related executive compensation arrangements, payable under existing agreements, that certain named executive officers of Southern Connecticut Bancorp may receive in connection with the merger is not a condition to completion of the merger.The vote with respect to the merger-related executive compensation arrangements is an advisory vote and will not be binding on Southern Connecticut Bancorp.Therefore, if the merger agreement is approved by Southern Connecticut Bancorp shareholders, the merger-related executive compensation arrangements may still be paid to the named executive officers of Southern Connecticut Bancorp if and to the extent required or allowed under applicable law. Q: When and where is the special meeting of Southern Connecticut Bancorp shareholders? A: The special meeting of shareholders of Southern Connecticut Bancorp will be held at The Quinnipiack Club, 221 Church Street, New Haven, Connecticut, on Wednesday, May 15, 2013 at 10:00 A.M., Eastern Time. Q: Who is entitled to vote at the special meeting of Southern Connecticut Bancorp shareholders? A: Holders of shares of Southern Connecticut Bancorp common stock at the close of business on March 22, 2013 , which is the record date, are entitled to vote on the proposal to approve the merger agreement and the other proposals in this proxy statement.As of the record date, 2,810,273 shares of Southern Connecticut Bancorp common stock were outstanding and entitled to vote. Q: What will happen at the special meeting of Southern Connecticut Bancorp shareholders? A: At the special meeting, you will consider and vote upon a proposal to approve the merger agreement and upon a proposal to approve, by non-binding advisory vote, certain compensation arrangements for Southern Connecticut Bancorp’s named executive officers in connection with the merger.If, at the time of the special meeting, there are not sufficient votes to approve the merger agreement, you may be asked to consider and vote upon a proposal to adjourn the special meeting, so that Southern Connecticut Bancorp can solicit additional proxies. 2 Q: Does the Southern Connecticut Bancorp board of directors recommend voting in favor of the merger agreement, the merger-related executive compensation arrangements and the proposal to adjourn the special meeting, if necessary? A: Yes.After careful consideration, the Southern Connecticut Bancorp board of directors unanimously recommends that Southern Connecticut Bancorp shareholders vote “FOR” approval of the merger agreement, “FOR” approval of the non-binding proposal regarding certain merger-related executive compensation arrangements and “FOR” the proposal to adjourn the special meeting, if necessary. Q: Are there any risks that I should consider in deciding whether to vote for approval of the merger agreement? A: Yes.You should read and carefully consider the risk factors set forth in the section in this document titled “Risk Factors Relating to the Merger” beginning on page 14. Q: What do I need to do now to vote my shares of Southern Connecticut Bancorp common stock? A: You should carefully read and consider the information contained or incorporated by reference into this proxy statement, including its annexes.After you have read and carefully considered the information contained or incorporated by reference into this proxy statement, including its annexes, please complete, sign, date and mail your proxy card in the enclosed return envelope or vote by telephone or on the Internet as soon as possible.This will enable your shares to be represented at the special meeting.You may also vote in person at the special meeting.If you do not return a properly executed proxy card and do not vote at the special meeting, this will have the same effect as a vote against the merger agreement but will have no effect on the proposal regarding certain merger-related executive compensation arrangements and the proposal regarding adjournment of the special meeting.If you sign, date and send in your proxy card, or vote by telephone or on the Internet, but you do not indicate how you want to vote, your proxy will be voted in favor of approval of the merger agreement, the proposal regarding certain merger-related executive compensation arrangements and an adjournment of the special meeting, if necessary.You may change your vote or revoke your proxy before the special meeting by filing with the Secretary of Southern Connecticut Bancorp a duly executed revocation of proxy, submitting a new proxy card with a later date, or voting in person at the special meeting. Q: If my shares are held in “street name” by my broker, bank or other nominee, will my broker, bank or other nominee automatically vote my shares for me? A: No.Your broker will not be able to vote your shares of Southern Connecticut Bancorp common stock on the proposal to approve the merger agreement, the proposal regarding certain merger-related executive compensation arrangements or the proposal regarding adjournment of the special meeting, unless you provide instructions on how to vote.Please instruct your broker how to vote your shares, following the directions that your broker provides.If you do not provide instructions to your broker on the proposal to approve the merger agreement, the proposal regarding certain merger-related executive compensation arrangements or the proposal regarding adjournment of the special meeting, your shares will not be voted, and this will have the effect of voting against approval of the merger agreement but will have no effect on the proposal regarding certain merger-related executive compensation arrangements and the proposal regarding adjournment.Please check the voting form used by your broker to see if it offers telephone or Internet voting. Q: What if I fail to return my proxy card or vote by telephone or on the Internet or fail to instruct my broker, bank or other nominee? A: If you fail to return your proxy card or vote by telephone or on the Internet or fail to instruct your broker, bank or other nominee to vote your shares, your shares will not be voted and this will have the same effect as a vote against approval of the merger agreement but will have no effect on the proposal regarding certain merger-related executive compensation arrangements and the proposal regarding adjournment of the special meeting. 3 Q: Can I attend the Southern Connecticut Bancorp special meeting and vote my shares in person? A: Yes.Although the Southern Connecticut Bancorp board of directors requests that you return the proxy card accompanying this proxy statement or vote by telephone or on the Internet, all Southern Connecticut Bancorp shareholders are invited to attend the special meeting in person.Southern Connecticut Bancorp shareholders of record on March 22, 2013 can vote in person at the Southern Connecticut Bancorp special meeting.If your shares are held by a broker, bank or other nominee, then you are not the shareholder of record and you must bring to the special meeting appropriate documentation from your broker, bank or other nominee to enable you to vote at the special meeting. Q: If I plan to attend the special meeting in person, should I still return my proxy? A: Yes.Whether or not you plan to attend the special meeting of shareholders of Southern Connecticut Bancorp, you should complete and return the enclosed proxy card or vote by telephone or on the Internet.The failure of a Southern Connecticut Bancorp shareholder to vote in person or by proxy will have the same effect as a vote against approval of the merger agreement but will have no effect on the proposal regarding certain merger-related executive compensation arrangements and the proposal regarding adjournment of the special meeting. Q: Can I change my vote after I have mailed my signed proxy card or voted by telephone or on the Internet? A: Yes.If you have not voted through your broker, bank or other nominee, there are three ways you can change your vote at any time after you have sent in your proxy card or voted by telephone or on the Internet and before your proxy is voted at the Southern Connecticut Bancorp special meeting. ●
